COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


GLORIA JACKSON HICKS
                                              MEMORANDUM OPINION *
v.   Record No. 1090-96-1                         PER CURIAM
                                               OCTOBER 8, 1996
nVIEW CORPORATION
AND
COMMERCIAL UNION INSURANCE COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Gloria Jackson Hicks, pro se, on briefs).

           (Charles F. Midkiff; Scott C. Ford; Midkiff &
           Hiner, on brief), for appellees.



     Gloria Jackson Hicks ("claimant") contends that the Workers'

Compensation Commission ("commission") erred in finding that (1)

her failure to give timely notice to nView Corporation

("employer") as required by Code § 65.2-600 barred her claim

alleging an April 18, 1995 injury by accident; (2) she failed to

prove an April 18, 1995 injury by accident arising out of and in

the course of her employment; and (3) employer's failure to file

an Employer's First Report of Accident concerning her October 12,

1992 industrial accident did not toll the applicable statute of

limitations.   Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.    Rule

5A:27.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
        Code § 65.2-600 prohibits an employee from receiving

compensation or physician's fees unless the employee has given

the employer written notice of the accident, or the employer had

knowledge of the accident.    Additionally, an employee must

furnish the employer written notice within thirty days of the

accident in order to receive compensation, "unless reasonable

excuse is made to the satisfaction of the Commission for not

giving such notice and the Commission is satisfied that the

employer has not been prejudiced thereby."    Code § 65.2-600(D).

        The full commission affirmed by reference the deputy

commissioner's conclusion that claimant failed to meet her burden

of proving timely notice.    The deputy commissioner found that

claimant did not give notice to employer of her alleged April 18,

1995 industrial accident until June 28, 1995, more than thirty

days after the accident allegedly occurred.
        Claimant testified that on April 18, 1995, she told her

supervisor, Jeanette Weaver, that she was going home due to back

pain.    Claimant also stated that she called Weaver later that day

and told her that she would not be coming into work due to back

pain.    Claimant admitted that she did not tell Weaver on either

occasion that she had sustained an accident at work that day

resulting in a back injury.    Claimant conceded that the first

time she gave employer notice of the alleged April 18, 1995

accident was on June 28, 1995, when she filed her claim for

benefits.    Weaver and Carol Wilson, employer's former human




                                   2
resources director, testified that claimant told them on April

18, 1995, that she could not work due to back pain related to an

October 1992 injury.

     The testimony of claimant, Weaver, and Wilson provides

credible evidence to support the commission's finding that

claimant did not give employer notice of her April 18, 1995

accident within thirty days of its occurrence.   Therefore, we may

not disturb this finding on appeal.   See James v. Capitol Steel
Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     The deputy commissioner also found that claimant offered no

excuse or justification for her failure to give timely notice.

The burden for showing a reasonable excuse for failure to give

timely notice is upon the claimant.   Wagner Enters., Inc. v.

Brooks, 12 Va. App. 890, 896, 407 S.E.2d 32, 36 (1991).

Unless we can say as a matter of law that claimant's evidence was

sufficient to sustain her burden proving a reasonable excuse, the

commission's findings are binding and conclusive upon us.     Tomko
v. Michael's Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833,

835 (1970).

     Claimant presented no evidence to explain why she failed to

give employer timely notice of the alleged April 18, 1995

accident.   Therefore, we cannot find as a matter of law that she

met her burden of proof.   Accordingly, we find that the

commission did not err in ruling that claimant's application

alleging an April 18, 1995 injury by accident was barred because




                                 3
claimant failed to give employer timely notice as required by

Code § 65.2-600.

     Claimant did not argue before the commission that her April

18, 1995 injury was causally related to an October 12, 1992

injury by accident, and that the statute of limitations with

respect to that accident was tolled because employer failed to

file an Employer's First Report of Accident.   Accordingly, we

will not consider these issues for the first time on appeal.     See
Green v. Warwick Plumbing & Heating Corp., 5 Va. App. 409, 413,

364 S.E.2d 4, 6 (1988); Rule 5A:18.   Moreover, because our ruling

on claimant's first question presented disposes of this appeal,

we need not address claimant's other questions presented.

     For the reasons stated, we affirm the commission's decision.

                                                        Affirmed.




                                4